Exhibit 10.41

The named executive officers of Midas, Inc. (the “Company”) are “at will”
employees to the extent that they do not have written employment agreements with
the Company. The annual base salaries of the named executive officers are set
annually by the Company’s Board of Directors, upon the recommendation of its
Compensation Committee. For 2009, the annual base salaries of the Company’s
named executive officers are as follows:

 

Alan D. Feldman (President and CEO):

   $ 725,000

William M. Guzik (SVP and CFO):

   $ 295,000

Frederick W. Dow, Jr. (SVP and Chief Marketing Officer):

   $ 257,500

Alvin K. Marr (SVP, General Counsel and Secretary):

   $ 225,000

John A. Warzecha (SVP, Franchise Business Development):

   $ 150,000

In addition, in 2009, each of these executive officers is entitled to
participate in the Company’s Stock Incentive Plan and the 2009 Annual Incentive
Compensation Plan.

All other terms of the named executive officers’ respective employment with the
Company are set annually by mutual agreement of the Board of Directors and such
executives.